Citation Nr: 0328791	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Competency to handle the disbursement of funds.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to August 1971.  This matter comes before the 
Board of Veterans' Appeals (Board or BVA) on appeal from a 
November 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
confirmed that the veteran was incompetent to handle the 
disbursement of VA funds. 


REMAND

In his VA Form 9 (Appeal to the Board) dated in May 2000, the 
veteran indicated that he desired a hearing before a Member 
of the Board at the RO.  In subsequent correspondence 
received in July 2000, the veteran indicated that he wished 
to have a BVA hearing at the central office in Washington, 
DC.  A hearing was scheduled for December 2003.  Most 
recently, in an October 2003 letter from the veteran's 
service representative, VA was informed that the veteran has 
chosen to have a video-conference hearing at the local RO in 
lieu of the scheduled hearing.  Inasmuch as videoconference 
hearings are scheduled by the RO, the case must be remanded 
for this purpose.  

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board sitting in Washington, DC.    

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



